Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment filed on 12/20/2020 has been acknowledged. Claims 1-20 are currently pending and have been considered below. Claim 1, 8 and 15 are independent claims. Claim 1-20 have been amended.

Remarks and Response
Applicant’s arguments filed in the amendments on 12/20/2020 have been fully considered but are moot in view of new grounds of rejection. Applicant presents arguments regarding the presence or absence of claimed limitations in the prior art. However, applicant has amended the claims and in doing so has changed the scope. New grounds of rejection, necessitated by applicant's amendments, are outlined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (US Patent Application Publication No 2018/0181904 A1) in view of Jang (US Patent Application Publication No 2019/0179801 A1). 

Regarding Claim 1,  Wilkinson discloses a  system, comprising: 
a recipient node including a processor (Wilkinson, ¶[0039], the control circuit may comprise a processor, a microprocessor and may be configured to execute computer readable instructions stored on a computer readable storage memory); 
a memory storing one or more instructions that when executed by the processor configure the processor to (Wilkinson, ¶[0039], the control circuit may comprise a processor, a microprocessor and may be configured to execute computer readable instructions stored on a computer readable storage memory): 
connect the recipient node to a source node via a blockchain network (Wilkinson, ¶[0028], in Fig-2, block 0 represents a genesis block of the chain. Block 1 contains a hash of block 0, block 2 contains a hash of block 1, block 3 contains a hash of block 2. Continuing down the chain, block N contains a hash of block N-1. ¶[0030], Fig-3, transaction A 
receive a data block, a digest of the data block encrypted by a private key of the source node, a public key paired to the private key and an IP address of the source node (Wilkinson, ¶[0036], Fig-6, the delivery record comprises digital currency information, address information, transaction information and a public key associated with one or more of a sender, a courier and a buyer. When a package is transferred from a sender to the courier, the sender may use the sender’s private key to authorize the transfer of a digital asset. ¶[0046], the term blockchain may refer to one or more of a hash chain, a hash tree, a distributed database and a distributed ledger. Blockchain may refer to systems that uses one or more of cryptography, private/public key encryption, proof standard, distributed timestamp server and inventive schemes to regulate how new blocks may be added to the chain); 
Wilkinson does not explicitly discuss the following limitation that Jang teaches:
decrypt the digest of the data block by the public key (Jang, ¶[0065]- ¶[0066], a digital signature is generated using a private key and a public key. The encryption theory is used in the digital signature is ECDSA, in which the IP address of the transaction transmitting node and the port number of the owner to be used for TCP socket communication 
compare the decrypted digest of the data block against the digest of the data block (Jang, ¶[0071], the receiving node analyzes the received block hash value and nonce value and performs verification of validity. By performing the verification of validity of the block, it can be checked that the result of the hash algorithm matches with the received block hash. When the output hash value matches with the received block hash, the node recognizes that the content of the transaction has not changed. Blocks of which block validity has been verified are linked to the block chain after the contents are stored in the form of a Json file); 
and 
in response to a match, store the encrypted digest of the data block, the public key and the IP address of the source node in a ledger of the recipient node (Jang, ¶[0073], the block is stored in the form of Json 
Wilkinson in view of Jang are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “file management system based on block chain”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Wilkinson in view of Jang to include the idea of including the encryption/decryption algorithm. Since the information is recorded in the block chain and all the nodes share the same information, a malicious node which is to arbitrarily change contents needs to change the contents of the block chain held by all the nodes. However, the arbitrary change is impossible practically. Therefore, the block chain itself is excellent in security.

Regarding claim 2, Wilkinson in view of Jang discloses the system of claim 1, wherein the processor is further configured to:
store the data block in the ledger of the recipient node (Wilkinson, ¶[0026], distributed database and shared ledger database generally refer to methods of peer-peer record keeping and authentication in which records are kept at multiple nodes in the peer-peer network. ¶[0046], the term blockchain may refer to one or more of a hash chain, a hash tree, a distributed database and a distributed ledger. Blockchain may refer to systems that uses one or more of cryptography, private/public key encryption, proof standard, distributed 

Regarding claim 3, Wilkinson in view of Jang discloses the system of claim 2, wherein the processor is further configured to: 
replace the data block stored in the ledger with the encrypted digest of the data block when the data block is not used over a pre-set time period (Wilkinson, ¶[0028], in Fig-2, block 0 represents a genesis block of the chain. Block 1 contains a hash of block 0, block 2 contains a hash of block 1, block 3 contains a hash of block 2. Continuing down the chain, block N contains a hash of block N-1. ¶[0030], Fig-3, transaction A contains owner’s 1 public key and owner’s 0’s signature for the transaction and a hash of a previous block. When owner 1 transfers the asset to owner 2, a block containing transaction B is formed. Also Jang, ¶[0038], each block in the chain is configured in the form of a Json file and includes a hash value of a current block, a nonce value, a hash value of the previous block and a time stamp).

Regarding claim 4, Wilkinson in view of Jang discloses the system of claim 1, wherein the processor is further configured to:
receive an entire ledger digest signed by the private key of the source node (Wilkinson, ¶[0028], in Fig-2, block 0 represents a genesis block of the chain. Block 1 contains a hash of block 0, block 2 contains a hash of block 1, block 3 contains a hash of block 2. Continuing down the chain, block N contains 

Regarding Claim 5, Wilkinson in view of Jang discloses the system of claim 4, wherein the processor is further configured to:
replace the ledger of the recipient node by the entire ledger digest signed by the private key of the source node (Wilkinson, ¶[0028], in Fig-2, block 0 represents a genesis block of the chain. Block 1 contains a hash of block 0, block 2 contains a hash of block 1, block 3 contains a hash of block 2. Continuing down the chain, block N contains a hash of block N-1. ¶[0030], Fig-3, transaction A contains owner’s 1 public key and owner’s 0’s signature for the transaction and a hash of a previous block. When owner 1 transfers the asset to owner 2, a block containing transaction B is formed).

Regarding Claim 6, Wilkinson in view of Jang discloses the system of claim 1, wherein the processor is further configured to:
replace the encrypted digest of the data block stored in the ledger with the data block after the data block has been retrieved a pre-set 

Regarding Claim 7, Wilkinson in view of Jang discloses the system of claim 1, wherein the processor is further configured to:
retrieve, from the source node identified by the IP address, the data block that corresponds to the encrypted digest of the data block (Wilkinson, ¶[0028], in Fig-2, block 0 represents a genesis block of the chain. Block 1 contains a hash of block 0, block 2 contains a hash of block 1, block 3 contains a hash of block 2. Continuing down the chain, block N contains a hash of block N-1. ¶[0030], Fig-3, transaction A contains owner’s 1 public key and owner’s 0’s signature for the transaction and a hash of a previous block. When owner 1 transfers the asset to owner 2, a block containing transaction B is formed. Also Jang, ¶[0065]- ¶[0066], a digital signature is generated using a private key and a public key. The encryption theory is used in the digital signature is ECDSA, in which the IP address of the transaction transmitting node and 

Regarding Claim 8, Wilkinson discloses a method, comprising: 
connecting, a recipient node, to a source node via a blockchain network (Wilkinson, ¶[0028], in Fig-2, block 0 represents a genesis block of the chain. Block 1 contains a hash of block 0, block 2 contains a hash of block 1, block 3 contains a hash of block 2. Continuing down the chain, block N contains a hash of block N-1. ¶[0030], Fig-3, transaction A contains owner’s 1 public key and owner’s 0’s signature for the transaction and a hash of a previous block. When owner 1 transfers the asset to owner 2, a block containing transaction B is formed); 
receiving, by the recipient node, a data block, a digest of the data block encrypted by a private key of the source node, a public key paired 
Wilkinson does not explicitly discuss the following limitation that Jang teaches:
decrypting, by the recipient node, the decrypted digest of the data block by the public key (Jang, ¶[0065]- ¶[0066], a digital signature is generated using a private key and a public key. The encryption theory is used in the digital signature is ECDSA, in which the IP address of the transaction transmitting node and the port number of the owner to be used for TCP socket communication are listed and encryption with the private key is performed to generate the digital signature. The digital signature is appended to the transaction, encloses the public key generated by ECDSA, and is transmitted to the other node. The 
comparing, by the recipient node, the decrypted digest of the data block against the digest of the data block (Jang, ¶[0071], the receiving node analyzes the received block hash value and nonce value and performs verification of validity. By performing the verification of validity of the block, it can be checked that the result of the hash algorithm matches with the received block hash. When the output hash value matches with the received block hash, the node recognizes that the content of the transaction has not changed. Blocks of which block validity has been verified are linked to the block chain after the contents are stored in the form of a Json file); and
 in response to a match, storing the encrypted digest of the data block, the public key and the IP address of the source node onto a ledger of the recipient node (Jang, ¶[0073], the block is stored in the form of Json file and includes a time stamp, a hash value of the current block, a nonce value and a hash value of the previous block).
Wilkinson in view of Jang are analogous art because they are from the “same field of endeavor” and are from the same “problem solving 

Regarding Claim 9, Wilkinson in view of Jang discloses the method of claim 8, further comprising storing the data block onto a ledger of the recipient node (Wilkinson, ¶[0026], distributed database and shared ledger database generally refer to methods of peer-peer record keeping and authentication in which records are kept at multiple nodes in the peer-peer network. ¶[0046], the term blockchain may refer to one or more of a hash chain, a hash tree, a distributed database and a distributed ledger. Blockchain may refer to systems that uses one or more of cryptography, private/public key encryption, proof standard, distributed timestamp server and inventive schemes to regulate how new blocks may be added to the chain). 

Regarding Claim 10, Wilkinson in view of Jang discloses the method of claim 9, further comprising 
replacing the data block stored in the ledger with the encrypted digest of the data block when the data block is not used over a pre-set time period (Wilkinson, ¶[0028], in Fig-2, block 0 represents a genesis block of the chain. Block 1 contains a hash of block 0, block 2 contains a hash of block 1, block 3 contains a hash of block 2. Continuing down the chain, block N contains a hash of block N-1. ¶[0030], Fig-3, transaction A contains owner’s 1 public key and owner’s 0’s signature for the transaction and a hash of a previous block. When owner 1 transfers the asset to owner 2, a block containing transaction B is formed. Also Jang, ¶[0038], each block in the chain is configured in the form of a Json file and includes a hash value of a current block, a nonce value, a hash value of the previous block and a time stamp).  

Regarding Claim 11, Wilkinson in view of Jang discloses the method of claim 8, further comprising 
receiving an entire ledger digest signed by the private key of the source node (Wilkinson, ¶[0028], in Fig-2, block 0 represents a genesis block of the chain. Block 1 contains a hash of block 0, block 2 contains a hash of block 1, block 3 contains a hash of block 2. Continuing down the chain, block N contains a hash of block N-1. ¶[0030], Fig-3, transaction A contains owner’s 1 public key and owner’s 0’s signature for the 

Regarding Claim 12, Wilkinson in view of Jang discloses the method of claim 11, further comprising 
replacing the ledger of the recipient node by the entire ledger digest signed by the private key of the source node (Wilkinson, ¶[0028], in Fig-2, block 0 represents a genesis block of the chain. Block 1 contains a hash of block 0, block 2 contains a hash of block 1, block 3 contains a hash of block 2. Continuing down the chain, block N contains a hash of block N-1. ¶[0030], Fig-3, transaction A contains owner’s 1 public key and owner’s 0’s signature for the transaction and a hash of a previous block. When owner 1 transfers the asset to owner 2, a block containing transaction B is formed).

Regarding Claim 13, Wilkinson in view of Jang discloses the method of claim 8, further comprising 
replacing the encrypted digest of the data block stored in the ledger with the data block after the data block has been retrieved a pre-set number of times from the source node (Wilkinson, ¶[0028], in Fig-2, 

Regarding Claim 14, Wilkinson in view of Jang discloses the method of claim 8, further comprising 
retrieving, from the source node identified by the IP address, the data block corresponding to the encrypted digest of the data block (Wilkinson, ¶[0028], in Fig-2, block 0 represents a genesis block of the chain. Block 1 contains a hash of block 0, block 2 contains a hash of block 1, block 3 contains a hash of block 2. Continuing down the chain, block N contains a hash of block N-1. ¶[0030], Fig-3, transaction A contains owner’s 1 public key and owner’s 0’s signature for the transaction and a hash of a previous block. When owner 1 transfers the asset to owner 2, a block containing transaction B is formed. Also Jang, ¶[0065]- ¶[0066], a digital signature is generated using a private key and a public key. The encryption theory is used in the digital signature is ECDSA, in which the IP address of the transaction transmitting node and the port number of the owner to be used for TCP socket communication 

Regarding Claim 15, Wilkinson discloses a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: 
connecting the recipient node to a source node via a blockchain network (Wilkinson, ¶[0028], in Fig-2, block 0 represents a genesis block of the chain. Block 1 contains a hash of block 0, block 2 contains a hash of block 1, block 3 contains a hash of block 2. Continuing down the chain, block N contains a hash of block N-1. ¶[0030], Fig-3, transaction A contains owner’s 1 public key and owner’s 0’s signature for the transaction and a hash of a previous block. When owner 1 transfers the asset to owner 2, a block containing transaction B is formed); 

Wilkinson does not explicitly discuss the following limitation that Jang teaches:
decrypting the digest of the data block by the public key (Jang, ¶[0065]- ¶[0066], a digital signature is generated using a private key and a public key. The encryption theory is used in the digital signature is ECDSA, in which the IP address of the transaction transmitting node and the port number of the owner to be used for TCP socket communication are listed and encryption with the private key is performed to generate the digital signature. The digital signature is appended to the transaction, encloses the public key generated by ECDSA, and is transmitted to the 
comparing the decrypted digest of the data block against the digest of the data block (Jang, ¶[0071], the receiving node analyzes the received block hash value and nonce value and performs verification of validity. By performing the verification of validity of the block, it can be checked that the result of the hash algorithm matches with the received block hash. When the output hash value matches with the received block hash, the node recognizes that the content of the transaction has not changed. Blocks of which block validity has been verified are linked to the block chain after the contents are stored in the form of a Json file); and
 in response to a match, storing the encrypted digest of the data block, the public key and the IP address of the source node in a ledger of the recipient node (Jang, ¶[0073], the block is stored in the form of Json file and includes a time stamp, a hash value of the current block, a nonce value and a hash value of the previous block).


Regarding claim 16, Wilkinson in view of Jang discloses the non-transitory computer readable medium of claim 15, wherein the one or more instructions further cause the processor to perform:
storing the data block onto a ledger of the recipient node (Wilkinson, ¶[0026], distributed database and shared ledger database generally refer to methods of peer-peer record keeping and authentication in which records are kept at multiple nodes in the peer-peer network. ¶[0046], the term blockchain may refer to one or more of a hash chain, a hash tree, a distributed database and a distributed ledger. Blockchain may refer to systems that uses one or more of cryptography, private/public key encryption, proof standard, distributed timestamp 

Regarding Claim 17, Wilkinson in view of Jang discloses the non-transitory computer readable medium of claim 16 wherein the one or more instructions further cause the processor to perform:
replacing the data block stored in the ledger with the encrypted digest of the data block when the data block is not used over a pre-set time period (Wilkinson, ¶[0028], in Fig-2, block 0 represents a genesis block of the chain. Block 1 contains a hash of block 0, block 2 contains a hash of block 1, block 3 contains a hash of block 2. Continuing down the chain, block N contains a hash of block N-1. ¶[0030], Fig-3, transaction A contains owner’s 1 public key and owner’s 0’s signature for the transaction and a hash of a previous block. When owner 1 transfers the asset to owner 2, a block containing transaction B is formed. Also Jang, ¶[0038], each block in the chain is configured in the form of a Json file and includes a hash value of a current block, a nonce value, a hash value of the previous block and a time stamp).

Regarding Claim 18, Wilkinson in view of Jang discloses the non-transitory computer readable medium of claim 15 wherein the one or more instructions further cause the processor to perform:


Regarding Claim 19, Wilkinson in view of Jang discloses the non-transitory computer readable medium of claim 18 wherein the one or more instructions further, cause the processor to perform:
the ledger of the recipient node by the entire ledger digest signed by the private key of the source node (Wilkinson, ¶[0028], in Fig-2, block 0 represents a genesis block of the chain. Block 1 contains a hash of block 0, block 2 contains a hash of block 1, block 3 contains a hash of block 2. Continuing down the chain, block N contains a hash of block N-1. ¶[0030], Fig-3, transaction A contains owner’s 1 public key and owner’s 0’s signature for the transaction and a hash of a previous block. When owner 1 transfers the asset to owner 2, a block containing 

Regarding Claim 20, Wilkinson in view of Jang discloses the non-transitory computer readable medium of claim 15, wherein the one or more instructions further, cause the processor to perform:
replacing the encrypted digest of the data block stored in the ledger with the data block after the data block has been retrieved a pre-set number of times from the source node (Wilkinson, ¶[0028], in Fig-2, block 0 represents a genesis block of the chain. Block 1 contains a hash of block 0, block 2 contains a hash of block 1, block 3 contains a hash of block 2. Continuing down the chain, block N contains a hash of block N-1. ¶[0030], Fig-3, transaction A contains owner’s 1 public key and owner’s 0’s signature for the transaction and a hash of a previous block. When owner 1 transfers the asset to owner 2, a block containing transaction B is formed).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F (7:30 - 5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFRY PWU can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 




/WASIKA NIPA/           Primary Examiner, Art Unit 2433